Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/23/2020, with respect to claims 1-3, 5-10, and 12-19 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, and 12-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“wherein the user input corresponds to scrolling for changing an area, in which the content is displayed, in a specified direction, and wherein the processor is further configured to increase or decrease the ratio of the dominant color in the gradation effect, based on a speed of the scrolling.”
The closest piece of prior art Lock (US 2007/0273791) describes a pattern and color of a framing images is automatically and dynamically adjusted according to the color content of a video image; however, Lock fails to teach “wherein the user input corresponds to scrolling for changing an area, in which the content is displayed, in a specified direction, and wherein the processor is further configured 
Another piece of prior art Kim et al. (US 2010/0079395) describes changing a display state of a display unit in response to a change in pressure applied to the body; however, Kim et al. fails to teach “wherein the user input corresponds to scrolling for changing an area, in which the content is displayed, in a specified direction, and wherein the processor is further configured to increase or decrease the ratio of the dominant color in the gradation effect, based on a speed of the scrolling”.
Another piece of prior art Shih et al. (US 2014/0215373) describes display a scrollbar, the user can scroll the presentation of the device content by moving a bar cursor on the scrollbar; however, Shih et al. fails to teach “wherein the user input corresponds to scrolling for changing an area, in which the content is displayed, in a specified direction, and wherein the processor is further configured to increase or decrease the ratio of the dominant color in the gradation effect, based on a speed of the scrolling”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612